{¶ 16} I do not agree that appellant's plea should be vacated because of a sentencing error. The state concedes that the court had no jurisdiction to order appellant not to return to the United States as a condition of community control. Furthermore, the plea hearing does not reflect a clear agreement by the appellant to be deported, so the requirement that appellant sign a stipulated removal entry exceeded the scope of the plea agreement and was not otherwise within the court's power. I would therefore modify the sentence to remove the conditions that appellant "must not return to the United States of America" and "must sign [a] stipulated removal entry" and would affirm the sentence as modified. R.C. 2953.08(G).